857 F.2d 1469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles REDFEARN, Plaintiff-Appellant,v.STATE OF MARYLAND, Defendant-Appellee.
No. 88-7631.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 29, 1988.Decided:  Sept. 6, 1988.

Charles Redfearn, appellant pro se.
Richard M. Kastendieck (Office of the Attorney General of Maryland), for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Redfearn appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Redfearn v. State of Maryland, C/A No. 87-1574-Y (D.Md. Apr. 13, 1988).  We dispense with oral argument because the dispositive issue recently has been decided authoritatively.


2
AFFIRMED.